Citation Nr: 1205134	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  08-36 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial rating for post-traumatic stress disorder (hereinafter referred to as "PTSD"), currently rated as 30 percent disabling. 
 
2.  Entitlement to a total disability rating for compensation based on individual unemployability (hereinafter referred to as "TDIU"). 


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to June 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The United States Court of Appeals for Veterans Claims (Court) recently held that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As such, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.   

The Board has considered whether the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is currently sought in this appeal.  In the present case, the issue of entitlement to a TDIU has been raised as part of the Veteran's appeal for a higher disability rating for PTSD and was adjudicated in a March 2011 rating decision.  In addition, a statement received from the Veteran in April 2011 represents a notice of disagreement with respect to this issue, which typically requires the furnishing of a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  This issue is addressed separately in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

In response to an October 2009 statement from the Veteran that followed a December 2008 rating decision that denied increased ratings for his service connected right knee and low back disabilities, a letter mailed to the Veteran by the RO later in October 2009 asked the Veteran to clarify which issues denied in the December 2008 rating decision he was disagreeing with.  There being no response to this letter from the Veteran, the Board does not find that any additional issues need be addressed in a statement of the case pursuant to Manlincon.  


FINDING OF FACT

From March 30, 2007, the Veteran's PTSD has resulted in occupational and social impairment with deficiencies in most areas due to severe symptoms, such as suicidal ideation, panic attacks, and impaired impulse control, that have resulted in the Veteran being unable to establish and maintain effective relationships, but his PTSD is not productive of total occupational and social impairment.


CONCLUSION OF LAW

From March 30, 2007, the criteria for the assignment of a schedular disability evaluation of 70 percent, but no higher, for the Veteran's service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. Part 4, including § 4.7, Diagnostic Code (DC) 9411 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a) 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Duty to Notify

The record shows that in a July 2008 VCAA letter, the appellant was informed of the information and evidence necessary to warrant entitlement to a higher initial rating for PTSD, to include the pertinent rating criteria.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The decision of the United States Court of Appeals for Veterans Claims (Court) in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the Board recognizes that the July 2008 VCAA notice was provided after the initial decision.  However, the deficiency in the timing of this notice was remedied by readjudication of the issue on appeal in subsequent supplemental statements of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although the present appeal involves the issue of a higher initial rating, VA believes that the Dingess/Hartman analysis must be analogously applied.  In the instant case, the July 2008 VCAA letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal. 

At this point the Board acknowledges the decision of the United States Court of Appeals for Veterans Claims (Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) which noted that for an increased-compensation claim, section § 5103(a) requires, at a minimum, that the Secretary notify the claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. 5103(a) (West 2002), notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Hartman v. Nicholson, 483 F.3d 1311, 1314-1315   (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  In line with the reasoning set forth in these judicial decisions, while the July 2008 letter may otherwise be in compliance with Vazquez-Flores, it appears that the notice requirements addressed by the Court in that decision would not apply to initial rating claims such as the one now on appeal to the Board.  Moreover, while the Board recognizes that the July 2008 letter notified the Veteran that the impact of his PTSD on his "daily life" was for consideration, the U.S. Court of Appeals for the Federal Circuit recently reversed the Court's holding in Vazquez-Flores to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009). 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency in the course of his appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  These facts notwithstanding, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes VA and private treatment records and examination reports that contain sufficient information to decide the issue adjudicated below; namely, the proper rating to be assigned for the Veteran's PTSD.  See Massey v. Brown, 7 Vet. App. 204 (1994). 
The Board concludes that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary. See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence necessary for the adjudication below has been identified by the claimant and for all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issue on appeal. 

Laws and Regulations/Analysis

The present appeal involves the Veteran's claim that the severity of his service-connected PTSD warrants a higher initial disability rating.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119(1999).  As such, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's service connected PTSD has been rated by the RO under the provisions of Diagnostic Code 9411.  Under the criteria for PTSD, as set forth at 38 C.F.R. § 4.130, a 50 percent rating is assigned for occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent schedular rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The Board recognizes that the Court in Mauerhan v. Principi, 16 Vet. App. 436 (2002), stated that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning under a hypothetical continuum of mental illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  According to the DSM-IV, a GAF score of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job). 

With the above criteria in mind, the relevant facts will be summarized.  The Veteran described a stressor that resulted in PTSD as being exposed to an ambush in Vietnam shortly after he arrived that involved several casualties.  After verification of this event from the U. S. Army and Joint Services, service connection was ultimately granted for PTSD by a May 2008 rating decision, with a 30 percent rating assigned from the date of claim for service connection, March 30, 2007.  

Evidence considered in establishing the 30 percent rating included reports from an April 2008 VA examination that concluded with a GAF score of 59, which approximates moderate symptoms and moderate difficulty in social and occupational functioning.  Functional impairments were found to include distrust of others, sleep disturbance, and being easily stressed at work.  PTSD was said to result in the Veteran being socially isolated and having heighted pressure and stress in the work environment.  The Veteran was working full time at the time of this examination, and symptoms of PTSD were described as including difficulty sleeping with nightmares and flashbacks.  One flashback was said to have resulted in the Veteran being in a dissociative state wherein he threatened to kill a short man he encountered who reminded him of a Vietnamese soldier several years prior to the examination.  He also described temper outbursts that he tried to control by avoiding people, resulting in his being isolated, and he also reported that he was hypervigilant.  The Veteran reported that work was a major source of stress, that he did not speak to or trust anybody, and that he was thinking of taking a premature retirement.  

The mental status examination in April 2008 showed the Veteran to be dressed appropriately; as being somewhat sad and aloof; having a depressed mood and an appropriate affect; displaying normal speech without perceptual impairments or any evidence of hallucinations or delusions; and having intact thought content with no evidence of a thought disorder.  There was no evidence of a thought disorder or a history of suicidal or homicidal ideation.  The Veteran was oriented to time, place, and person, and his memory, concentration skills, abstract reasoning, judgment, impulse control, and insight were intact.   

Additional evidence includes reports from a private mental health professional dated in July 2007 that indicated the Veteran suffered from daily daydreams and nightmares of his traumatic experiences in Vietnam and that he had become increasingly "super vigilant" in the previous five years.  The examiner stated that the Veteran's PTSD greatly affected the Veteran's ability to function and disrupted his relationship with his wife with whom he was irritable and prone to loud outbursts of anger.  

Additional evidence is contained in a report from a private psychologist dated in January 2009 that resulted in GAF score of 40, reflective of major impairment as set forth above.  The Veteran reported that he suffered from panic attacks at least three times per week and daily flashbacks involving traumas from Vietnam.  The examiner noted the Veteran exhibited some paranoid content and that he described feeling paranoid and suspicious "most of the time."  He reported a history of suicidal and homicidal ideation but no attempts.  It was reported that the Veteran had been suspended form work due to aggressive behavior and that he had similar problems with impaired impulse control in his interactions with his wife.  He again reported that he was socially isolated.  

The examination by the private psychologist in January 2009 showed the Veteran to be oriented to time, place, and person.  Situational insight was impaired and the Veteran exhibited evidence of short and long term memory impairment and poor concentration.  He was well groomed for the interview but stated that at least two days a week he had difficulty getting up in the morning and would stay in bed all day without showering.  On weekends, he said his wife had to prompt him to shower and dress, but reported that he was functional in most of his other daily living skills.  

The Veteran was afforded another VA psychiatric examination in March 2009 and reported that his symptoms had become much worse since the April 2008 VA examination.  He reported severe flashbacks and vivid memories of his experiences in Vietnam and that he dissociates at night, forcing his wife to sleep in another room due to noise and thrashing in his bed.  The Veteran described severe sleep problems with ongoing nightmares.  He described a heightened startle response wherein any loud noise will upset him, and reported a dissociative incident in which he choked a man who lit a firecracker.  Isolation was again described, as were outbursts at work and attention and concentration deficits which made his work difficult.  He also described having disturbing panic attacks which affected his ability to work "dramatically."

The mental status examination in March 2009 showed the Veteran to be causally groomed and dressed with a relatively depressed mood and constricted affect, with the exception of weeping copiously for several minutes when he lost his exposure during the examination.  The Veteran's speech was essentially normal with no evidence of perceptual impairment or evidence of a thought disorder.  Thought content was appropriate.  The Veteran described having had suicidal thoughts on many occasions, and stated that while he found it to be a "way out" of his current symptoms, he had discussed these feelings with his therapist and there was no immediate plan to hurt himself.  The Veteran was oriented to three spheres and memory and concentration were "relatively intact" for the interview but the Veteran indicated that heightened stress and panic attacks dramatically impacted his ability to concentrate which resulted in "extreme difficulty" in his ability to work.  Impulse control was impaired, and the Veteran was said to have been "written up" at work on several occasions with "many" outbursts at work.  Insight was intact.  

In summarizing the Veteran's symptoms of PTSD, the examiner described them as "extremely severe," and he diagnosed the Veteran with panic disorder as a "derivative of his posttraumatic stress-related anxiety."  He noted that the panic attacks occur several times per week on a weekly basis.  The GAF score was 41, and the examiner stated that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas that were a direct result of his "extreme isolation."  He concluded that the Veteran had "extreme difficulty of maintaining employment as a consequence of his heightened arousal, impaired sleep and panic attacks."  
 
A statement dated in May 2010 from the same private psychologist who completed the January 2009 opinion noted that she had been treating the Veteran since October 2008, but that despite being compliant with weekly individual sessions with her and VA psychiatric outpatient treatment, the Veteran's PTSD symptoms remained severe.  He was noted to being suffering from chronic and debilitating flashbacks, anxiety, worry, bouts of rage, frequent panic attacks, and cognitive symptoms such as short term impairment of memory, periods of confusion, and difficulty maintaining concentration.  The examiner concluded that the Veteran was totally and permanently disabled due to PTSD.  

In June 2011, the Veteran was admitted for VA inpatient treatment for symptoms initially described as PTSD, anxiety, depression, nervousness, and chest pain.  Treatment included a cardiac evaluation, to include by echocardiogram.  A psychiatric evaluation during this hospitalization showed the Veteran to display good hygiene and grooming, a normal speech, a slightly irritable affect, a linear and directed thought process, no suicidal or homicidal ideation, no delusions, and fair insight and judgment.  The GAF score was 49, and the examiner stated that the Veteran's most prominent symptoms were irritability and anger.  The Veteran discharged himself in July 2011 prior to his established discharge date due to problems he was having with his therapist.  As a result of this hospitalization, a temporary 100 percent evaluation for PTSD was assigned from June 23, 2011, to July 31, 2011, pursuant to 38 C.F.R. § 4.29 by an August 2011 rating decision.   The 30 percent rating for PTSD was continued thereafter.  The August 2011 rating decision also assigned special monthly compensation based on being housebound for the period from June 23, 2011, to August 1, 2011.  

Initially, the Board finds that based on the medical evidence of record and the testimony presented at the hearing to the undersigned describing symptoms and impairment resulting from PTSD largely similar to that described in the medical reports discussed above, the Veteran's disability picture has more nearly approximated the criteria for a 70 percent rating.  This decision is based on the private and VA examiners finding GAF scores as low as 40 and 41, indicative of "major" impairment.  Moreover, several of the criteria for a 70 percent rating are shown by objective clinical evidence summarized above, as this evidence has shown suicidal ideation, frequent panic attacks, and impaired impulse control, with the latter leading to disciplinary problems at work.  In addition, the evidence above clearly demonstrates that that the Veteran has had difficulty adapting to stressful circumstances at work and, given the fact that this evidence has shown the Veteran to be isolated from others, an inability to establish and maintain effective relationships.  Finally, the VA psychologist who examined the Veteran in March 2009 specifically found that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas.  

While there is some indication in the record that the Veteran's PTSD has become more severe since the initial rating was assigned, the record reflects that he has continuing problems with maintaining effective relationships and functioning throughout the entire appeal period due to symptoms of PTSD.  In sum and resolving all benefit of the doubt in favor of the Veteran, a 70 percent rating is warranted, effective from the date of the grant of service connection, March 30, 2007.  See 38 U.S.C.A. § 5107(b); Fenderson, Hart, supra.  

Nevertheless, the preponderance of the evidence is against a finding of total occupational and social impairment to warrant a disability rating of 100 percent. Although the Veteran has been assigned GAF scores reflecting "major" impairment and a private psychologist in May 2010 found the Veteran to be totally and permanently disabled due to PTSD, the Veteran's symptoms do not more nearly approximate the types of symptoms set forth as examples in the regulatory criteria for a 100 percent schedular rating.  For instance, the medical evidence of record clearly showed that the Veteran did not have persistent delusions or hallucinations, or grossly inappropriate behavior.  The medical evidence of record showed that the Veteran was well-groomed on each occasion that he presented for treatment; that he was consistently oriented to time, place and person; and that his speech was primarily considered normal.  The medical evidence does not show any finding of gross impairment of thought processes or communication.  Further, although there was some report of memory problems, there was no medical finding that the Veteran's memory loss was to such an extent that the Veteran did not remember names of close relatives, his own occupation, or his own name.  In sum, the degree of PTSD impairment is adequately contemplated by the 70 percent rating assigned herein.  

To the extent that it is asserted by the Veteran that he is entitled to a rating in excess of 70 percent, medical evidence is generally required to address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms. 

In conclusion, an initial rating of 70 percent, but no higher, effective March 30, 2007, is warranted for the Veteran's service-connected PTSD. 

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

In this case, the symptoms described by the Veteran fit squarely within the criteria found in DC 9411 for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.

As indicated, the Court recently held that entitlement to TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice, supra.  The Board has found that a claim for TDIU has been raised as part of the increased rating issue on appeal in this case, and the Board has addressed this matter further in the remand section below. 


ORDER

An initial rating of 70 percent, but no higher, is warranted for the Veteran's service-connected PTSD, effective from March 30, 2007.  To this extent, the appeal is granted subject to the law and regulations governing the payment of monetary benefits. 

REMAND

Given the fact that the Board has found that the issue of entitlement to TDIU has been raised as part of the Veteran's appeal for a higher disability rating for PTSD, should this claim by denied upon the remand, the Veteran is not required to submit a substantive appeal with respect to this issue for the Board to have jurisdiction of the issue.  As such, while the Board is mindful of the holding in Manlincon, supra, to the extent that the proper course of action following a notice of disagreement as in the instant case is to remand for a statement of the case, with the Veteran being required to perfect a timely appeal if he desires appellate review by the Board, the appropriate course of action is for the RO to, should it deny the claim for TDIU, afford the Veteran a supplemental statement of the case as directed below, with the Veteran not being required to perfect an appeal thereafter.     

Accordingly, this case is REMANDED for the following action:

The RO should adjudicate the claim for TDIU.  If any benefit sought in connection with this claim is denied, the Veteran and his representative should then be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for appellate review of the issue of TDIU.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


